                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )       Case No. 3:19-CR-176
                                                    )
 ELVER PEREZ SUAREZ                                 )


                                          ORDER

        On January 25, 2021, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charges

 in Counts One and Three of the Indictment be accepted; (3) that the defendant be found

 guilty of those charges; (4) that a decision on whether to accept the plea agreement be

 deferred until sentencing; and (5) that the defendant remain in custody until his sentencing

 hearing. [Doc. 62]. No objections have been filed to the R&R, and the time for doing so

 has now passed. See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 62] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on January 25, 2021, could not
        have been further delayed without serious harm to the interests of justice;




Case 3:19-cr-00176-RLJ-DCP Document 67 Filed 02/09/21 Page 1 of 2 PageID #: 275
       2. The defendant’s plea of guilty to Count One of the Indictment, that is, of
       knowingly conspiring to commit wire fraud, in violation of 18 U.S.C. §§
       1343 and 1349, and Count Three of the Indictment, that is, of committing
       aggravated identity theft, in violation of 18 U.S.C. §§ 2 and 1028A(a)(1), (b),
       and (c)(4) and (5), is ACCEPTED;

       3. The defendant is ADJUDGED guilty of Counts One and Three of the
       indictment;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain in custody until sentencing, which is
       scheduled to take place on Tuesday, May 18, 2021, at 10:00 a.m. in
       Knoxville.

              IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2

Case 3:19-cr-00176-RLJ-DCP Document 67 Filed 02/09/21 Page 2 of 2 PageID #: 276
